Citation Nr: 0218841	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for residuals of 
shrapnel wound, left upper arm and shoulder, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The issue of entitlement to 
service connection for a psychiatric disorder will be the 
subject of a later decision after completion of additional 
development of the record by the Board.  (The VA Form 21-
4138 of September 23, 2002, is deemed the essential 
equivalent of the substantive appeal.)  


FINDING OF FACT

The record shows that the veteran sustained a severe 
through-and-through shrapnel wound to the left upper arm 
and shoulder, that required debridement and involved 
prolonged infection and hospitalization for a prolonged 
period for treatment of the wound.  The veteran's current 
complaints of cardinal signs and symptoms of muscle 
disability coupled with objective evidence of severe 
limitation of motion are consistent with severe impairment 
in functioning.  


CONCLUSION OF LAW

The schedular criteria for an increased rating of 30 
percent, and not higher, for service-connected residuals 
of the veteran's shrapnel wound, left upper arm and 
shoulder have been approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.40-4.46, 4.56, 4.73, Diagnostic Code 
5302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.  Although the veteran was 
not provided with actual notice of the VCAA, the Board 
finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was 
denied.  The RO provided the veteran with a copy of the 
November 2000 rating decision, March 2001 Statement of the 
Case (SOC), and July 2001 Supplemental Statement of the 
Case. 

The RO has also made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The RO obtained treatment records from Birmingham, 
Alabama VA Outpatient Clinic.  The RO afforded the veteran 
an examination in June 2001.  The veteran was afforded the 
opportunity to present personal testimony at a hearing 
before the undersigned Member of the Board.  The veteran 
has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claim and of the 
responsibility of VA and the claimant for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with 
appellate review.

Based on the evidence for review, the Board finds that 
residuals of the veteran's shrapnel wound of the left 
upper arm and shoulder to muscle group IV more closely 
approximate the criteria for a higher rating of 30 percent 
under 38 C.F.R. § 4.73, Diagnostic Code 5302 or severe 
injury to Muscle Group II.  A 30 percent disability 
evaluation is for assignment where there is severe 
disability of the extrinsic muscles of the shoulder girdle 
of the nondominant upper extremity.  This is the maximum 
disability evaluation which may be assigned under this 
Code.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  At the 
veteran's hearing before the undersigned Member, he 
complained of pain, discomfort, weakness, constant 
tingling or numbness in his fingers, fatigue, cramps, and 
limitation of motion.  He also testified that these 
symptoms affected his construction work and that he took 
pain medication.

The June 2001 VA examination report shows that in addition 
to those complaints
he presented testimony on at his hearing, he complained of 
muscle spasms, stiffness, instability, giving way, and 
locking.  The examiner noted that the veteran was right-
handed.  A physical examination revealed objective 
evidence of painful motion and more limitation of motion 
in the left shoulder compared with the corresponding 
muscles of the uninjured side.  There was no edema, 
effusion, tenderness, redness, or heat.  There was 
instability, weakness, abnormal movement, and guarding of 
movement.  An x-ray of the left shoulder revealed no acute 
fracture or dislocation.  A radiopaque foreign body was 
noted in the soft tissues of the distal forearm in front 
of the elbow.  The examiner provided a diagnosis of 
shrapnel wound left shoulder with loss of function due to 
pain.

Further physical examination of the veteran's shoulder 
revealed an entrance wound of 6 cm of the posterolateral 
upper arm and exit wound of 6 cm of the left 
supraclavicular space.  No tissue loss was detected.  
Muscle groups penetrated were the triceps brachii (long 
head), teres major, omohyoid, and the trapezius.  There 
were no adhesions as well as no detectable tendon, bone, 
joint, nerve damage, or muscle herniation.  Muscle 
strength was good.  The examiner indicated that due to 
pain, the muscle group could not move the joint through a 
normal range for sufficient comfort, but the range was 
good enough for him to carry on his work as a sheet metal 
worker.  The examiner also indicated that the muscle group 
could move the joint independently through useful ranges 
of motion.  The examiner provided the same diagnosis.

The Board notes that the veteran's service medical records 
are essentially silent as to the details of the shrapnel 
wound at the time of injury; however, the clinical cover 
sheet shows that he was hospitalized for 22 days after he 
was wounded on February 23, 1966.  Also, the clinical 
cover sheet noted, "delayed primary closure of wound, left 
shoulder."  This is certainly consistent with a severe 
wound.  The objective findings reported on the June 2001 
VA examination reports show residuals indicative of a 
severe disability of muscles as the examiner described the 
equivalent of a through-and-through wound.  The radiograph 
of the left humerus revealed a foreign body.  Also, the 
examiner found involvement of the teres major among three 
other muscles groups other than the teres major.  In light 
of the absence of treatment records on the shrapnel wound, 
the Board concludes that these findings, with evidence of 
substantial limitation of motion and subjective 
complaints, show a severely disabling wound.  38 C.F.R. § 
4.56(d)(4)(iii). Accordingly, a higher rating of 30 
percent under Diagnostic Code 5302 is warranted.  The 
Board notes that in making its determination, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, which address 
additional factors such as painful motion, functional loss 
due to pain, weakness, etc., were considered and accounted 
for in the assigned rating.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to a rating in excess 
of 30 percent under any of them.  A higher rating under 38 
C.F.R. 4.71a, Diagnostic Codes 5200-5203 is not warranted.  
With the Board's assignment of a 30 percent rating, the 
veteran is already receiving the highest evaluation that 
would be available under Diagnostic Code 5203.  In regard 
to the other diagnostic codes, the medical evidence of 
record does not show fibrous union, nonunion (false flail 
joint), or loss of head (flail shoulder) of the humerus.  
Diagnostic Code 38 C.F.R. § 5202.   The June 2001 VA 
examination reports show range of motion (ROM) of the left 
shoulder was forward flexion to 116 degrees, shoulder 
abduction to 114 degrees, shoulder external rotation to 71 
degrees, and shoulder internal rotation to 64 degrees.  
Thus, the range of motion shown in the left shoulder does 
not warrant a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 and 5201.  A higher rating under 38 
C.F.R. 4.124a, Diagnostic Codes 8510-8730 is also not 
warranted.  Although a report from Dr. M.R.M. dated in 
July 2000 shows that physical examination of the left 
shoulder revealed decreased sensory of the radial nerve, 
the service medical records show that the clinical cover 
sheet noted no nerve damage and the June 2001 VA 
examination report noted that there was no nerve damage.

A separate rating under 38 C.F.R. 4.118, Diagnostic Codes 
7803-7806 is also not warranted.  The June 2001 VA 
examiner reported the presence of entrance and exit scars, 
but noted no findings that would warrant a compensable 
rating under these diagnostic codes.  The veteran seeks a 
separate rating under Diagnostic Codes 5003-5010.  The 
June 2001 VA examiner did not note any arthritic findings 
shown on the radiograph of the left shoulder, but 
according to the July 2000 report from Dr. M.R.M., an x-
ray of the left shoulder revealed arthritis of the 
acromioclavicular joint.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic 
codes of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  The Board notes that the 
symptomatology-namely, limitation of motion objectively 
confirmed by evidence of painful motion-associated with an 
assignment of a rating under these diagnostic codes has 
been contemplated in assignment of a higher rating under 
Diagnostic Code 5203, as detailed above.  To assign a 
separate rating under Diagnostic Codes 5003-5010 would 
result in pyramiding, contrary to the provisions of 38 
C.F.R.        § 4.14.  The rule against pyramiding 
precludes the use of multiple diagnostic codes to evaluate 
the same manifestations of disability.  Id.  Rather, the 
diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.

Finally, any limits on the veteran's employability due to 
residuals of shrapnel wound, left upper arm and shoulder 
have been contemplated in the award of a 30 percent rating 
under Diagnostic Code 5203.  The record does not show an 
exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application 
of the regular schedular standards is not rendered 
impracticable in this case, the Board is not required to 
remand this matter to the RO for the procedural
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment 
of an extraschedular evaluation.


ORDER

A higher rating of 30 percent for service-connected 
residuals of shrapnel wound, left upper arm and shoulder 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

